Title: Commission, 22 January 1791
From: Washington, George,Jefferson, Thomas
To: Johnson, Thomas,Carroll, Daniel,Stuart, David



City of Philadelphia, January 22, 1791.
To all who shall see these Presents Greeting

Know Ye, That reposing special Trust and Confidence in the Integrity, Skill, and Diligence of Thomas Johnson and Daniel

Carroll of Maryland, and David Stuart of Virginia, I do . . ., in Pursuance of the Powers vested in me by the Act intituled “An Act for establishing the Temporary and Permanent Seat of the Government of the United States,” hereby appoint them the said Thomas Johnson, Daniel Carroll and David Stuart, Commissioners for surveying the District of Territory accepted by the said Act for the permanent Seat of the Government of the United States, and for performing such other Offices as by Law are directed, with full Authority to them, or any two of them to proceed therein according to Law; and to have and to hold the said Office, with all the Powers, Privileges, and Authorities to the same of Right appertaining, each of them during the Pleasure of the President of the United States, for the Time being.
In Testimony whereof, I have caused these Letters to be made Patent, and the Seal of the United States to be hereunto affixed. Given under my Hand, at the City of Philadelphia, the Twenty second Day of January, in the Year of our Lord one thousand seven hundred and ninety one, and of the Independence of the United States of America, the Fifteenth.
By the President

George Washington
Thomas Jefferson

